IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-77,303-02


IN RE JOHN HENRY TEAGUE, III, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. B-05-2077, 2078 AND 2079 IN THE 156th DISTRICT COURT
FROM BEE COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed three applications for writs of habeas corpus
in the 156th District Court of Bee County, that more than 35 days have elapsed, and that the
applications have not yet been forwarded to this Court.
	In these circumstances, additional facts are needed.  Respondent, the District Clerk of Bee
County, is ordered to file a response, which may be made by submitting the record on such habeas
corpus applications, submitting a copy of any timely filed order which designates issues to be
investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
Relator has not filed an application for a writ of habeas corpus in Bee County.  Should the response
include an order designating issues, proof of the date the district attorney's office was served with
the habeas applications shall also be submitted with the response.  This application for leave to file
a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate
response.  Such response shall be submitted within 30 days of the date of this order.


Filed: February 19, 2014
Do not publish